Wilde J.
subsequently drew up the opinion of the Court. The arbitrators were authorized by the submission, in case they should find that the plaintiff was indebted to the defendant, to estimate the improved value of the stock &c., and deduct it from the debt, and also to appraise certain property mortgaged by the plaintiff to the defendant, which the defendant was to receive in part payment of his claim. The arbitrators found a balance due to the defendant, and in payment of this balance they were authorized to estimate and appraise the improvement of the stock, and to transfer the same, and the other property, to the defendant ; but they had no power to transfer more of the common property than was necessary to extinguish the balance ; and in so doing they manifestly exceeded their authority. It is true, that the arbitrators were authorized to consider all demands between the parties, and to *100estimate what was just, right and lawful between them according to their contract ; but this gave them no authority to compel the defendant to become a purchaser ; for this was not in pursuance of the contract. The judgment of the Court of Common Pleas therefore must be reversed, and a new trial granted.